

Exhibit 10.3


For Awards for Named Executive Officers and
certain Executive Officers of ACGL and subsidiaries


ARCH CAPITAL GROUP LTD.
Restricted Share Agreement


THIS AGREEMENT, dated as of [insert award date], between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and [insert name] (the “Employee”).
WHEREAS, the Employee has been granted the following award under the Company’s
[insert Plan year] Long Term Incentive and Share Award Plan (the “Plan”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.
1.    Award of Shares.  Pursuant to the provisions of the Plan, the terms of
which are incorporated herein by reference, the Employee is hereby awarded
[insert award shares] Restricted Shares (the “Award”), subject to the terms and
conditions herein set forth. Capitalized terms used herein and not defined shall
have the meanings set forth in the Plan. In the event of any conflict between
this Agreement and the Plan, the Plan shall control.


2.    Terms and Conditions.  It is understood and agreed that the Award of
Restricted Shares evidenced hereby is subject to the following terms and
conditions:


(a)    Vesting of Award. Subject to Section 2(b) below and the other terms and
conditions of this Agreement, this Award shall become vested in three equal
annual installments on the first, second and third anniversaries of the date
hereof. Unless otherwise provided by the Company, all dividends and other
amounts receivable in connection with any adjustments to the Shares under
Section 4(c) of the Plan shall be subject to the vesting schedule in this
Section 2(a).


(b)    Termination of Service; Forfeiture of Unvested Shares.


(i)    In the event the Employee ceases to be an employee of the Company prior
to the date the Restricted Shares otherwise become vested due to his or her
death or Permanent Disability (as defined in the Company’s Incentive
Compensation Plan on the date hereof), the Restricted Shares shall become
immediately vested in full upon such termination of employment.


(ii)    In the event of termination of employment (other than by the Company for
Cause, as such term is defined in the Company’s Incentive Compensation Plan on
the date hereof, and other than as set forth in Section 2(b)(i) or (iii) hereof)
after the attainment of Retirement Age (as defined in the Company’s Incentive
Compensation Plan on the date hereof), the Restricted Shares shall continue to
vest on the schedule set forth in Section 2(a) above so long as the Employee
does not, without the written consent of the Company, engage in any activity in
competition with any activity of the Company or any of its Subsidiaries other
than (i) serving on the board of directors (or similar governing body) of


1



--------------------------------------------------------------------------------




another company or (ii) serving as a consultant for no more than 26 weeks per
calendar year providing services that do not, in whole or in part, relate to the
business or operations of an insurance or reinsurance company (“Competitive
Activity”). In the event the Employee engages in a Competitive Activity, any
unvested Restricted Shares shall be forfeited by the Employee and become the
property of the Company.
(iii)    In the event of a Change in Control (as defined in the Plan) in
connection with which the Award is assumed by the surviving entity or otherwise
equitably converted or substituted in connection therewith in a manner approved
by the Committee or the Board and after which the Employee ceases to be an
employee of the Company due to termination (A) by the Company not for Cause or
(B) by the Employee for Good Reason (as defined below), in either case, on or
before the second anniversary of the occurrence of the Change in Control, the
Restricted Shares, to the extent not already vested, shall become immediately
vested in full upon such termination of employment. “Good Reason” shall have the
meaning given to such term in any existing employment agreement between the
Employee and the Company or Subsidiary as in effect on the date of grant of this
Award or, in the absence of such an existing employment agreement in effect on
the date of grant defining such term, it shall mean, without the Employee’s
written consent, (a) the material diminution of any material duties or
responsibilities of the Employee without the same being corrected within thirty
(30) days after being given written notice thereof; or (b) a material reduction
in the Employee’s base salary without the same being corrected within thirty
(30) days after being given written notice thereof.


(iv)    If the Employee ceases to be an Employee of the Company for any other
reason prior to the date the Restricted Shares become vested, the Award shall be
forfeited by the Employee and become the property of the Company.


(v)    For purposes of this Agreement, service with any of the Company’s
Subsidiaries (as defined in the Plan) shall be considered to be service with the
Company.
(c)    Change in Control; Award Not Assumed. Notwithstanding any provision of
this Agreement to the contrary, upon the occurrence of a Change in Control in
connection with which the Award is not assumed by the surviving entity or
otherwise equitably converted or substituted in connection therewith in a manner
approved by the Committee or the Board, the Award shall vest in full on the
effective date of the Change in Control. 
(d)     Certificates.  Each certificate issued in respect of Restricted Shares
awarded hereunder shall be issued in book entry format with the Company’s
transfer agent and shall bear a legend disclosing the restrictions on
transferability imposed on such Restricted Shares by this Agreement (the
“Restrictive Legend”). Upon the vesting of Restricted Shares pursuant to
Section 2 hereof and the satisfaction of any withholding tax liability pursuant
to Section 5 hereof, such vested Shares, not bearing the Restrictive Legend,
shall be delivered to the Employee.


(e)    Rights of a Stockholder.  Prior to the time a Restricted Share is fully
vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.
(f)    No Right to Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.


2



--------------------------------------------------------------------------------




3.    Transfer of Shares. The Shares delivered hereunder, or any interest
therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions hereof.


4.    Expenses of Issuance of Shares. The issuance of stock certificates
hereunder shall be without charge to the Employee. The Company shall pay any
issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
or by reason of the issuance of Shares.


5.    Withholding. No later than the date of vesting of (or the date of an
election by the Employee under Section 83(b) of the Code with respect to) the
Award granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld at such time
with respect to such Award and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Employee, federal, state and local taxes of any kind required by law
to be withheld at such time.


6.    References.  References herein to rights and obligations of the Employee
shall apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.


7.    Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:


If to the Company:
Arch Capital Group Ltd.
Waterloo House, Ground Floor
100 Pitts Bay Road
Pembroke HM 08 Bermuda
Attn.: Secretary
If to the Employee:
To the last address delivered to the Company by the
Employee in the manner set forth herein.
8.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws.


9.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this Agreement and the Plan.


3



--------------------------------------------------------------------------------






10.    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.


4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
ARCH CAPITAL GROUP LTD.
 
  By:
 
 
  Name:
 
 
  Title:
 
 
 
 
 
 
 

            




By accepting this grant on-line, I hereby acknowledge that I have read and agree
to the terms and conditions of the grant and of the [insert Plan year] Long Term
Incentive and Share Award Plan (“Plan”) and that this shall constitute the same
as my written signature. I also acknowledge that I have received a copy of the
Plan Prospectus and a copy of the supplemental summary and prospectus for the
country where I’m based (“Supplemental Prospectus”), if applicable. Copies of
the Plan, the Plan Prospectus and Supplemental Prospectus can be found in the
“My Company Info/Documents” link on the “At a Glance” tab.




5

